Citation Nr: 1226243	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  05-28 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to service connection for a skin disability, to include as a result of exposure to Agent Orange.

3.  Entitlement to an initial disability rating greater than 10 percent for service-connected lower back disability, prior to May 27, 2011.

4.  Entitlement to a disability rating greater than 40 percent for service-connected lower back disability, from May 27, 2011.

5.  Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial disability rating greater than 60 percent for service-connected chronic kidney disease with microalbuminuria.

7.  Entitlement to a disability rating greater than 40 percent for service-connected diabetes mellitus.

8.  Entitlement to an initial disability rating greater than 20 percent for service-connected right upper extremity peripheral neuropathy.

9.   Entitlement to an initial disability rating greater than 20 percent for service-connected left upper extremity peripheral neuropathy.

10.  Entitlement to an initial disability rating greater than 10 percent for service-connected right lower extremity peripheral neuropathy.

11.   Entitlement to an initial disability rating greater than 10 percent for service-connected left lower extremity peripheral neuropathy.

12.  Entitlement to an effective date earlier than May 27, 2011, for the award of a 20 percent disability rating for right upper extremity peripheral neuropathy.

13.  Entitlement to an effective date earlier than May 27, 2011, for the award of a 20 percent disability rating for left upper extremity peripheral neuropathy.

14.  Entitlement to an effective date earlier than May 27, 2011, for the award of a 10 percent disability rating for right lower extremity peripheral neuropathy.

15.  Entitlement to an effective date earlier than May 27, 2011, for the award of a 10 percent disability rating for left lower extremity peripheral neuropathy.

16.  Entitlement to an effective date earlier than March 24, 2008, for the award of a 40 percent disability rating for diabetes mellitus.

17.  Entitlement to an effective date earlier than March 24, 2008, for the grant of a total disability rating based on individual unemployability (TDIU).

18.  Entitlement to an effective date earlier than March 24, 2008 for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) from August 2004, February 2009, and February 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the August 2004 decision, the RO denied entitlement to service connection for a back disability.  

In October 2007, the Board denied the Veteran's claim for service connection for a lower back disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In the February 2009 decision, the RO: denied entitlement to service connection for a brain tumor with associated memory loss; denied the Veteran's petition to reopen his previously denied claim for service connection for a skin rash as new and material evidence had not been submitted; denied entitlement to an initial disability  rating in excess of 50 percent for PTSD; granted service connection for chronic kidney disease with microalbuminuria and assigned an initial disability rating of 60 percent, effective March 24, 2008; granted an increased rating of 40 percent for diabetes mellitus, effective March 24, 2008; granted a TDIU, effective March 24, 2008; and granted basic eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35, effective March 24, 2008. 

In June 2009, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a June 2009 Joint Motion filed by counsel for the Veteran and the VA Secretary.  

The case was before the Board in February 2010, at which time service connection for a lower back disability was granted.  As this was a complete grant of the benefit sought on appeal, the issue is no longer before the Board.  

In a February 2010 rating decision, the RO implemented the Board's decision by establishing an initial rating of 10 percent for the low back disability, effective May 8, 2002.  The Veteran perfected an appeal, with regard to the initial rating for the lower back disability.

The Board, in February 2010, also remanded the issues of service connection for a brain tumor; whether new and material evidence has been received to reopen a claim of service connection for a skin disability; entitlement to an increased rating for PTSD, chronic kidney disease with microalbuminuria, and diabetes mellitus;  and entitlement to an effective date earlier than March 24, 2008, for the grant of a TDIU, the award of a 40 percent disability rating for diabetes mellitus, and the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.

By rating actions in September 2011, the RO awarded separate compensable disability ratings of 10 percent for right and left lower extremity peripheral neuropathy as a manifestation of diabetes mellitus, effective May 27, 2011; and separate compensable disability ratings of 20 percent for right and left upper extremity peripheral neuropathy as a manifestation of diabetes mellitus, effective  May 27, 2011.  The Veteran has expressed disagreement with the assigned separate disability ratings, as well as their respective effective dates, and has perfected appeals as to those issues.

As to the issue of service connection for a skin disability, service connection for a rash associated with herbicide exposure was denied by the RO in March 2003.  In August 2003, the Veteran submitted a statement from his spouse which, in pertinent part, described that the Veteran had a rash that started in Vietnam and which continued to flare up ever since.  Although the August 2003 submission was not specifically a notice of disagreement with the March 2003 rating action, the submission was received prior to the expiration of the appellate period for this RO determination and contained new and material evidence pertaining to the claim.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2003 rating action is the proper rating action on appeal, with respect to the skin disability claim as captioned above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a brain tumor and for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since May 8, 2002, the lower back disability has been manifested by severe limitation of motion of the lumbar spine without ankylosis.

2.  The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas.  However, it has not been productive of total occupational and social impairment. 

3.  The Veteran has blood urea nitrogen (BUN) level between 9 and 14 mg percent and a creatinine level between 1.0 and 1.2 mg percent. 

4.  The Veteran's diabetes mellitus is manifested by required insulin, restricted diet, regulation of activities, and episodes of ketoacidosis or hypoglycemic reactions, without hospitalizations and with monthly or less visits to a diabetic care provider.

5.  The right upper extremity peripheral neuropathy has most nearly approximated mild incomplete paralysis of the musculospiral nerve. 

6.  The left upper extremity peripheral neuropathy has most nearly approximated mild incomplete paralysis of the musculospiral nerve. 

7.  The right lower extremity peripheral neuropathy has most nearly approximated moderate incomplete paralysis of the sciatic nerve. 

8.  The left lower extremity peripheral neuropathy has most nearly approximated moderate incomplete paralysis of the sciatic nerve. 

9.  The claim for separate disability ratings for right and left upper extremity peripheral neuropathy, either formal or informal was filed on March 24, 2008; it was not factually ascertainable that compensable right and left upper extremity peripheral neuropathy had manifested prior to the date of the Veteran's claim for an increased disability rating.

10.  It was first factually ascertainable that separate 20 percent disability ratings for right and left lower extremity peripheral neuropathy was warranted from March 8, 2004.

11.  There was no claim for an increased disability rating for diabetes mellitus, either formal or informal, prior to March 24, 2008; nor was it first factually ascertainable that the Veteran's diabetes mellitus resulted in restricted activity (coupled with insulin use and restricted diet) so as to warrant the assignment of a 40 percent disability rating within one year prior to the date of the Veteran's claim for an increased disability rating.

12.  The claim of entitlement to a TDIU was received on May 8, 2002; the Veteran was initially shown to be entitled to TDIU on September 26, 2003, and is deemed unemployable due to service-connected disabilities as of that date. 

13.  The Veteran became eligible for benefits pursuant to 38 U.S.C.A. Chapter 35 on September 26, 2003. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent disability rating for lower back disability have been met since May 8, 2002.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238, 5285-5295 (2002, 2011).

2.  The criteria for a disability rating greater than 40 percent for lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5238, 5285-5295.

3.  The criteria for an initial 70 percent disability rating for PTSD have been met since September 26, 2003. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.130, Diagnostic Code 9411 (2011). 

4.  The criteria for an initial disability rating greater than 60 percent for chronic kidney disease with microalbuminuria have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.115a, Diagnostic Code 7541 (2011). 

5.  The criteria for a disability rating greater than 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Codes 7913 (2011). 

6.  The criteria for an initial 20 percent disability rating for right upper extremity peripheral neuropathy, have been met since March 24, 2008.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.124a Diagnostic Code 8514 (2011).

7.  The criteria for a disability rating greater than 20 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.124a Diagnostic Code 8514.

8.  The criteria for an initial 20 percent disability rating for left upper extremity peripheral neuropathy, have been met since May 26, 2011.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8514 (2011).

9.  The criteria for a disability rating greater than 20 percent for left upper extremity peripheral neuropathy, from May 27, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8514.

10.  The criteria for an initial 20 percent disability rating greater for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8620 (2011).

11.  The criteria for an initial 20 percent disability rating for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8620.

12.  The criteria for an effective date earlier than March 24, 2008, for the award of separate 20 percent disability ratings for right and left upper extremity peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 5107(b), 5110, 7105(d)(3) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.155(a), 3.157(b)(1), 3.400(o), 20.302, 20.1103 (2011). 

13.  The criteria for an effective date of March 3, 2004, for the award of separate 20 percent disability ratings for right and left lower extremity peripheral neuropathy, have been met.  38 U.S.C.A. §§ 5107(b), 5110, 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.155(a), 3.157(b)(1), 3.400(o), 20.302, 20.1103 (2011). 

14.  The criteria for an effective date earlier than March 24, 2008, for the award of a 40 percent disability rating for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107(b), 5110, 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.155(a), 3.157(b)(1), 3.400(o), 20.302, 20.1103 (2011). 

15.  The criteria for an effective date of September 26, 2003, for the award of a TDIU have been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104, 3.155(a), 3.157(b)(1), 3.400(o), 4.16 (2011). 

16.  The criteria for an effective date earlier than March 24, 2008, for the grant of eligibility for Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35, are not met.  38 U.S.C.A. §§ 3501, 3510, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.807(a), 21.3021 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in April 2008, August 2008, September 2008, October 2008, and July 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The appeals with regard to the initial ratings and effective dates arise from grants of service connection.  As such, the underlying claim has been substantiated  and further VCAA notice is not required  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Sanford v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 275886 (Fed. Cir.) (See Fed. Rule of Appellate Procedure 32.1 generally governing citation of judicial decisions issued on or after Jan. 1, 2007.  See also Federal Circuit Rule 32.1 and Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

For the remaining increased-rating claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

In addition there has been substantial compliance with the instructions in the Board's remand as it pertained to the issues being decided in this decision.  The remand instructed that a statement of the case should be issued with regard to additional issues.  This was done.  

Increased ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 4.7, 4.21.

In considering the severity of a disability, it is essential to trace the Veteran's medical history.  38 C.F.R. §§ 4.1, 4.2, 4.21, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Although pain may be a cause or manifestation of functional loss, pain without additional functional loss cannot serve as a basis for a higher evaluation for a disability already evaluated as compensable.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Lay Evidence as it Applies to Increased and Initial Ratings

Lower Back Disability

In February 2010, the RO assigned an initial 10 percent disability rating effective May 8, 2002.

The regulations for rating certain disabilities of the spine were revised, effective September 23, 2002.  67 Fed. Reg. 54345 (August 22, 2002).  Additional revisions were made to the rating criteria for disabilities of the spine, as well as re-numbering, effective September 26, 2003.  Either the old or new rating criteria may apply, whichever are most favorable to the Veteran, although the new rating criteria are only applicable beginning on their effective date.  VAOPGCPREC 3-00, 7-03. 

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations." Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The Veteran's lower back disability is rated as 10 percent disabling under the criteria for rating a lumbosacral strain pursuant to Diagnostic Code 5295 which was in effect prior to September 26, 2003.  Under this code, a 10 percent disability rating is warranted when lumbosacral strain is manifested by characteristic pain on motion.  A 20 percent rating is appropriate when the lumbosacral strain is accompanied by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The maximum 40 percent rating is warranted when the lumbosacral strain is severe with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

In addition, disabilities manifested by limitation of motion of the lumbar spine were rated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Disability ratings of 10, 20, and 40 percent were assigned for slight, moderate, or severe limitation of motion of the lumbar spine, respectively. 

Diagnostic Code 5293 provided the rating criteria for intervertebral disc syndrome.  Under this code, a10 percent disability rating was warranted when the disability was mild.  A 20 percent disability rating was warranted when the disability was moderate, with recurring attacks.  A 40 percent disability rating was warranted when the disability was severe, with recurrent attacks and little intermittent relief.  The maximum 60 percent disability rating was warranted when the intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Revised criteria pertaining to ratings for intervertebral disc syndrome, under Diagnostic Code 5293 were amended effective September 23, 2002.  The revisions were designed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the revised regulations provided that intervertebral disc syndrome (preoperatively or postoperatively) should be rated either on the total duration of incapacitating episodes over the preceding 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher disability rating.  The revised rating schedule for rating intervertebral disc syndrome is as follows: 

A 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability rating is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months. 

For purposes of rating under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When rating on the basis of chronic manifestations, orthopedic disabilities are rated using criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are rated separately using criteria for the most appropriate neurologic diagnostic code or codes.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher disability rating for that segment.

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  These reclassified diagnostic codes include 5237 for lumbosacral strain.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating. Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Notes appended to the new rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). 

A VA examination report dated in October 2002 shows that the Veteran reported constant lower back pain described as a dull ache.  He indicated that he would not overdo activities and would avoid heavy lifting.  He had some difficulty with steps at times.  He had no bowel or bladder problems.  He would occasionally use over-the-counter medication for pain relief.  He had no weakness or numbness in the lower extremities.  He reported a five to six year history of chiropractor treatment which seemed to help.  Physical examination of the back revealed that it was nontender to palpation midline.  There was no firmness on the paraspinal palpation.  He was nontender over the sacroillium joints.  

Forward flexion was to 90 degrees and extension was limited to neutral.  Lateral bending was approximately 10 to 15 degrees to each side.  There was no pain with rotation of the hips, bilaterally.  Muscle strength was 5/5 in the lower extremities.  Sensation was intact to light touch distally in the feet.  X-rays of the lower back revealed fusion of L4-5 and L5-S1 vertebrae; mild degenerative disc disease at L5-S1; otherwise, there was normal alignment of the lumbar spine.  The diagnosis was low back pain without radicular symptoms status post lumbar fusion of L4-5 and L5-S1.

VA outpatient treatment records dated from December 2002 to January 2004 show intermittent treatment for symptoms associated with low back pain.  A magnetic resonance imaging (MRI) study dated in May 2003 showed significant facet disease involving the lumbar spine, causing minimal spinal stenosis at L2-L3, moderate spinal stenosis at the left side of L3-L4, and mild spinal stenosis at L4-L5.  There was also ligamentum flavum prominence identified.

A VA examination report dated in March 2004 shows that the Veteran reported that his back pain had become progressively more uncomfortable over the previous two to three years.  The pain was primarily located on the right side of the lumbar spine and was described as dull and occasionally sharp, at a constant pain level of four on a scale of 10.  Flare-ups occurred one to two times per week which he described as a nine on a scale of 10, and would last anywhere from a few minutes to an hour.  Pain was noted during flare-ups, he would have 20 to 25 percent limitation in his range of motion due to pain.  He indicated that he had a back brace, but only used it about once a month.  He could walk two to three blocks, or about 20 minutes without having discomfort in his back or a flare-up.  He would occasionally have episodes of unsteadiness or falling with sharp spasms that would occur in his low back.

Physical examination revealed that the Veteran ambulated with a normal gait, without the use of an assistive device.  Forward flexion was to 90 degrees, with pain at 90 degrees.  Extension was from zero to 30 degrees, in a pain-free arc.  Lateral bending was from zero to 30 degrees, in a pain-free arc.  Rotation was from zero to 30 degrees, in a pain-free arc.  There was some mild tenderness to palpation and slightly increased muscle mass and tenderness.  Muscle strength was 5/5 in the lower extremities.  Reflexes were somewhat decreased bilaterally.  Straight leg raising was negative.  There was no weakness or incoordination, but there was some excessive fatigability and limited endurance during flare-ups.  The impression was chronic low back pain with a constant pain rated as four on a scale of 10.

Private treatment records from Henrico Doctor's Hospital dated from April to May 2004 show that the Veteran was found to have spinal stenosis with severe claudication to the point he could only walk 60 feet and had to sit down.  Having failed conservative treatment, the Veteran opted for surgical intervention.  He was diagnosed with spinal stenosis, status post lumbar fusion at L5-S1; and spinal stenosis of L3-L4 and L4-L5 with spondylolisthesis and instability at L4-5.  He underwent decompressive laminectomy of L3 to L5, with bilateral L5 foraminotomies; bilateral posterolateral fusion; local bone graft; and internal fixation of L3-5.  He was discharged without complications.

Records from West End Orthopaedic dated from April 2004 to December 2004 show post-surgical follow-up.  He was diagnosed with severe spinal stenosis at L3-4 and L4-5 with neurogenic claudication for which he underwent the above surgical procedures.  Treatment records following the surgery show that the Veteran was recovering well, with less pain and increased mobility.

A VA outpatient treatment record dated in December 2004 shows that the Veteran reported that his back had improved since surgery, but that his pain was a four or five on a scale of 10, with medications.  

A Social Security Administration Disability Determination form dated in February 2005 shows that the Veteran was found to be disabled with a primary diagnosis of discogenic/degenerative back disorder, as of January 1, 2004.

VA outpatient treatment records dated from June 2005 to July 2008 reveal continued intermittent treatment for chronic lower back pain.  In June 2005, he described his pain as stable, as a four on a scale of 10.  He described constant burning in the left hip and constant radiating pain to the left buttock.  The pain would increase with bending and sitting; improved by laying down, pain medication, and TENS.  He would try to walk one half mile daily and do yard work.  He denied numbness, tingling, or urinary or bowel incontinence.

In December 2006, the Veteran described that going up stairs and standing were difficult.  The impression was lumbago and stenosis.

In August 2006, the Veteran reported continued back pain.  Radiological findings revealed status post posterior lumbar fusion of L3 through L5 with laminectomies at L3 through L5; and minimal left neural foraminal narrowing at L2-3.  He underwent a left S1-2 transforaminal epidural steroid injection (TFESI).

In January 2007, the Veteran reported significant pain, with temporary relief with prescription medication.  He was stable through his fusion.  It was noted that modalities may help ease his pain for a short time, but long term benefit was doubtful.

In July 2007, the Veteran reported that following the above surgery, he obtained significant benefit for about four months, but then the pain gradually returned.  He had no relief from an August 2006 left S1-2 TFESI.  His pain was said to be exacerbated with standing and movement.  There was no radicular pain, but there was intermittent leg weakness.  There were no bowel or bladder abnormalities.  The impression was status post L3-5 fusion with chronic axial low back pain likely due to adjacent segment disease.  There was also radiographic evidence of motion of the lowest segment's pedicle screw.

Records from Community Neurological Services dated from March to September 2008 show an assessment of discogenic disk disease.

A VA examination report dated in May 2011 shows that the Veteran reported that he could not bend, stoop, or walk and experienced constant low back pain.  He also described sciatica and indicated progressive worsening since onset with poor response to treatment including medication, surgery, and local injection.  He reported severe flare-ups requiring that he stay in bed every one to two months, lasting one to two weeks per episode.  

He provided a history of paresthesias, leg or foot weakness, falls, unsteadiness, fatigue, decreased motion, stiffness, spasm, and radiation of spine pain into the left hip and buttock.  He estimated experiencing six two-week episodes of incapacitating thoracolumbar spine disease during the preceding 12-month period.  

Physical examination revealed normal posture and head position, but gait was antalgic.  There was lumbar flattening but no findings of gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, or scoliosis.  There was ankylosis, in part, of the thoracolumbar spine, as well as objective evidence of guarding, pain with motion, and tenderness.  There was no evidence of spasm, atrophy, or weakness detected.  There were no findings of muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.

Range of motion testing revealed flexion to 25 degrees, extension to zero degrees, left lateral flexion to eight degrees, left lateral rotation to zero degrees, right lateral flexion to 10 degrees, and right lateral rotation to zero degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, but the examiner was unable to test for additional limitation in terms of degrees because the Veteran was in too much pain.  Neurological evaluation of the lower extremities revealed 1+ knee jerk, zero ankle jerk, and decreased sensation to vibration involving the feet.  Motor examination revealed full movement against full resistance and no finding of abnormal muscle tone or muscle atrophy. 

He had a superficial vertical scar over the lower lumbar spine that measured 24 centimeters long by three centimeters wide.  The scar was not painful on examination and did not limit motion or have any effect on work or activities of daily living.  Imaging revealed post-surgical and degenerative changes including a left paracentral bulge at L2-3 which did not have mass effective on the left lateral recess.  There was also a neuroforaminal narrowing at this level and less prominently at L4-5.  

The diagnosis was lumbar fusion at L3-L5, laminectomy L3-L4, residual scar, implanted spinal growth stimulator, dextroscoliosis lumbar spine, degenerative joint disease bilateral sacroiliac joints, donor site previous fusion right posterior ilium, degenerative disc disease and degenerative joint disease of the lumbosacral spine, and lumbar stenosis with left lower extremity radiculopathy. 

On separate specific examination of the peripheral nerves, also dated in May 2011, the examiner found that the Veteran's diabetes was the etiology of the peripheral neuropathy of the lower extremities. 

The May 2011 VA examination report shows that range of motion testing again revealed flexion to 25 degrees, extension to zero degrees, left lateral flexion to eight degrees, left lateral rotation to zero degrees, right lateral flexion to 10 degrees, and right lateral rotation to zero degrees.  

VA outpatient treatment records dated in December 2011 show that the Veteran continued to receive treatment for symptoms associated with his lower back disability.  His pain was said to have reached a 10 on a scale of 10 for which he was given prescription pain medication.  The assessments were chronic back pain.



Lower Back Disability from May 8, 2002, to May 26, 2011

The October 2002 VA examination report did not provide sufficient findings to assess functional loss manifested by decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that might affect stability, standing, and weight-bearing as required under DeLuca and Mitchell.  On March 2004 VA examination, there was evidence of flare-ups occurring one to two times per week described as a nine on a scale of 10.  Pain would cause additional 20 to 25 percent limitation in range of motion with excessive fatigability and limited endurance.  The Henrico Doctor's Hospital reports from April and to May 2004 showed severe claudication to the point walking was limited to 60 feet.

In light of the fact that the Veteran's symptoms were severe enough to require laminectomy and fusion surgery in April 2004, and given the limited findings showing additional functional limitations brought on by repetitive use and flare-ups for the period from May 8, 2002, to May 26, 2011, when applying the principles set forth under DeLuca and Mitchell, the Veteran's disability most closely approximated the criteria for severe limitation of motion of the lumbar spine under former Diagnostic Code 5292, which provides a 40 percent disability rating.

During this time period, there was no evidence of vertebral fracture, ankylosis of the lumbar spine, or severe intervertebral disc syndrome with recurring attacks and intermittent relief.  As such, a disability rating higher than 40 percent under Diagnostic Codes 5285 through 5295 would not be warranted.

In considering the evidence of record under the revised rating criteria, as there was no evidence of ankylosis; or incapacitating episodes of having a total duration of at least six weeks during the preceding 12 months, a disability rating greater than 40 percent would not be warranted under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Additionally, during the stated period, there were no separate neurological manifestations, such as bladder or bowel impairment, that was attributed to the service-connected lower back disability.  While there were indications of peripheral neuropathy of the extremities, these were attributed to the service-connected diabetes mellitus.  As such, a separate disability rating for neurological manifestations of the lower back disability would not be warranted.

Rating in excess of 40 percent

Under the old or new versions of the back rating criteria, 40 percent is the maximum rating for limitation of motion and a higher rating would require ankylosis.  The May 2011 VA examination report shows that while there was a report of "ankylosis," in part, of the thoracolumbar spine, there was some demonstrated range of motion as flexion was to 25 degrees, extension to zero degrees, left lateral flexion to eight degrees, left lateral rotation to zero degrees, right lateral flexion to 10 degrees, and right lateral rotation to zero degrees.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987).  

Similarly, under the current rating criteria a higher rating requires unfavorable ankylosis, which is defined as a condition in which the entire thoracolumbar spine is fixed in flexion or extension.

As there has been significant remaining motion of the lumbar spine throughout the appeal period, the Veteran is not deemed to have ankylosis, or unfavorable ankylosis, of the thoracolumbar spine in considering the rating criteria of the General Rating Formula for Diseases and Injuries of the Spine or the old Diagnostic Code 5289.

Under the old rating criteria a higher disability rating would be available for a vertebral fracture, or pronounced intervertebral disc syndrome.  As there is no evidence of a lumbar fracture, and no evidence of persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief, a disability rating greater than 40 percent under Diagnostic Codes 5285 to 5295 would not be warranted.

Where a musculoskeletal disability is currently evaluated at the maximum schedular rating based upon limitation of motion, the DeLuca factors are not applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, since the currently assigned 40 percent is the maximum disability rating available for limitation of motion absent ankylosis of the entire thoracolumbar spine under the General Rating Formula for Diseases and Injuries of the Spine, analysis required by DeLuca would not result in a higher schedular rating.  

Additionally, during the stated period, there were no separate neurological manifestations, such as bladder or bowel impairment, that was attributed to the service-connected lower back disability.  While there were indications of peripheral neuropathy of the extremities, these were attributed to the service-connected diabetes mellitus.  As such, a separate disability rating for neurological manifestations of the lower back disability would not be warranted.  The Veteran is; however, service connected for peripheral neuropathy of the lower extremities as secondary to the service connected diabetes, and the evaluations of those disabilities are discussed below.

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  In this regard, the VA examination report in May 2011 revealed that the Veteran had a superficial vertical scar over the lower lumbar
spine that measured 24 centimeters by three centimeters.  The scar was not painful on examination and did not limit motion or have any effect on work or activities of daily living.

As of October 23, 2008, revised provisions for rating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran requests his claim be evaluated under the new criteria.  73 Fed. Reg. 54708 (Sept. 23. 2008).  The Veteran's claim was received in May 2002.  While he has not expressly indicated he would like his claim to be evaluated under the new criteria, the Board will consider the Veteran's claim under both sets of criteria. 

Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the scar at issue is located on the Veteran's lower back.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  Id.  

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. Id.  

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118. Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  Id.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.  

Under the revised rating criteria, Diagnostic Code 7800 again pertains only to scars of the head, face, or neck and is thus inapplicable here.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 refers to scars, not of the head, face or neck, that are deep and nonlinear.  Scars of an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling. Scars of an area or areas at least 12 square inches but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling. Scars of an area or areas at least 72 square inches but less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars of an area or areas 144 square inches or greater are rated 40 percent disabling.  Id.  

Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, 
or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Id.  

Diagnostic Code 7803 was discontinued as of the October 2008 regulation change.  Id.  

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent disability rating.  Three or four scars that are unstable or painful warrant a 20 percent disability rating.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7804, when applicable.  Id. 

Diagnostic Code 7805 relates to disabling effects of scars not considered under the diagnostic codes described elsewhere in this decision and directs that they be evaluated under an appropriate diagnostic code.  Id. 

The Veteran scar has been described as a superficial vertical scar over the lower lumbar spine that measured 24 centimeters by three centimeters and which was not painful.  Such scar could be rated under Diagnostic Code 7802 which provides for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  However, as the Veteran's scar encompasses an area less than 144 square inches (929 sq. cm.), a separate 10 percent disability rating would not be warranted.   Similarly, as the Veteran's scar was not painful on examination, a separate 10 percent disability rating under Diagnostic Code 7804 would also not be warranted.  There is no Diagnostic Code under the revised rating criteria set forth above that would allow for a separate compensable disability rating for the Veteran's scar of the lower back.  As such, a separate disability rating is not warranted.

PTSD

The Veteran's service-connected PTSD is currently rated 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Such disorders are rated under the General Rating Formula for Mental Disorders, which provides that a 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

Service connection for PTSD was granted by rating action dated in August 2004, at which time a noncompensable disability rating was assigned effective September 26, 2003, the date of the Veteran's claim.  In November 2004, the PTSD rating was increased to 10 percent, effective September 26, 2003.  In June 2005, the PTSD rating was increased to 50 percent, effective September 26, 2003.

Treatment records from the Tucker Psychiatric Clinic dated in June 2003 show that the Veteran was diagnosed with PTSD.  He was shown to have symptoms which included difficulty with memory, nightmares, flashbacks, depression, increased startle response, insomnia, hypervigilance, and irritability.

VA outpatient treatment records dated from July 2003 to June 2005 show that the Veteran underwent continued treatment for symptoms associated with his PTSD.  He displayed symptoms of recurrent nightmares, intrusive thoughts, flashbacks, sleep and concentration problems, significant memory loss, anger outbursts, irritability, frustration and avoidance behavior.  He was said to exhibit repression, denial, projection, intellectualization and suppression as defense mechanisms to deal with anxiety.   He was also noted to have a tendency to socially withdraw.  His symptoms were said to interfere with his occupational functioning and family life. GAF scores of 50 were assigned during this period.

A VA PTSD examination report dated in September 2004 shows that the Veteran reported that he had experienced significant memory problems.  Mental status examination revealed that affect was mildly restricted in range and intensity with mood appearing to be generally neutral.  He was said to have nightmares, sleep impairment, intrusive thoughts, anxiety, irritability and problems with a short temper.  He was said to be doing somewhat better on medication.  The diagnosis was PTSD.  A GAF of 63 was assigned.  The examiner noted that the Veteran appeared to be demonstrating only mild distress, and that overall he appeared most accurately diagnosed with PTSD of mild severity with symptoms in some degree of remission secondary to medication intervention.

VA outpatient treatment records dated from December 2006 to September 2008 show that the Veteran continued intermittent treatment for symptoms associated with PTSD.

A VA PTSD examination report dated in May 2008 shows that the Veteran reported that he had trouble with memory loss and nightmares of Vietnam which were reduced with the aid of prescribed sleep medication.  Mental status examination revealed that the Veteran was well-groomed, but his affect was blunted and sad. Mood was depressed.  He was socially withdrawn and had increased irritability towards others.  There was no indication of panic attacks.  He reported living near a military base and the sounds of helicopters would cause daily recollections of his Vietnam experiences.  Hyperstartle response was endorsed.  He denied suicidal ideation and thoughts of harming others.  Insight was fair and judgment was adequate.   The diagnosis was PTSD.  A GAF of 50 was assigned. 

A VA PTSD examination report dated in May 2011 shows that the Veteran continued to report some problems with memory, but was able to provide a reliable history.  He continued to take psychiatric medication for his PTSD, but had not received counseling or group therapy for a number of years.  His wife described him as being increasingly reclusive, staying in the bedroom all day long, and noted that he would neither visit others nor allow visitors in the home.  He had become increasingly depressed, withdrawn, and irritable.  His dreams had decreased somewhat although he generally did not recall what he had dreamed about.  He demonstrated an increase in emotional distress when discussing Vietnam experiences, and there was an increase in physiological arousal.

Mental status examination revealed that the Veteran presented as clean and well-groomed, and interacted in a polite and cooperative manner.  He was alert, attentive, and oriented in all spheres.  Affect was blunted and sad, and mood appeared to be significant depressed.  He demonstrated significant anxiety when discussion turned toward your Vietnam experiences, and he appeared to be moderately anhedonic. He described very poor motivation and found it difficult to push himself to engage in tasks.  He estimated sleeping four hours per night and reported a rather poor appetite.  

Mental pace was within normal limits, but general energy level appeared to be below average.  The Veteran denied current suicidal ideation, intent or plan, but on discussing the matter further, reluctantly noted that he had experienced some passive thoughts of suicide.  He would try to block out memories of Vietnam but they intruded upon thinking were upsetting.  He described some degree of isolation, in part because he did not want to be unpleasant around others.  Insight and judgment were fair and adequate for current safety.  The diagnosis was PTSD.  A GAF of 48 was assigned.  

The examiner added that the Veteran's level of emotional distress would likely markedly interfere with his ability to manage even simple work demands on a consistent basis.  He would find it difficult to focus on matters, was quite withdrawn, and had problems with irritability that would likely interfere with workplace and social interactions.  Intrusive thoughts of Vietnam would make it difficult for him to concentrate on all the matters at hand.  His prognosis was said to be poor.

Based on consideration of the evidence of record, the Board finds that the Veteran's disability picture most closely approximates an initial 70 percent disability rating, and no more, from the date of the Veteran's claim for service connection.  The requirements for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood.  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

The Veteran has deficiencies in the area of work, as shown by the award of a TDIU and his reports of PTSD symptoms that interfered with his employment and caused him to take an early retirement.  These symptoms would likely cause impairment in the area of school.  He has deficiencies in the area of mood as documented on the VA examinations.  He has maintained a relationship with his wife, but has had no other reported family relations and has been socially withdrawn.  The record thus shows deficiencies in most of the areas needed for a 70 percent rating

As indicated, as early as June 2003 the Veteran's PTSD was assigned GAF scores of 50 which is indicative of serious symptoms or serious impairment in social and occupational functioning.  While the VA examination in September 2004 suggested some improvement, the subsequent medical evidence of record shows that the Veteran's symptoms continued to decline to the point where he was assigned a GAF of 48 in May 2011, and was said to exhibit a level of emotional distress that markedly interfered with his ability to manage even simple work demands on a consistent basis.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that the Veteran's PTSD symptomatology most closely approximates an initial 70 percent disability rating.

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a 100 percent disability rating.  The evidence of record does not show total occupational and social impairment.  The Veteran has remained married to his wife for approximately 45 years and reported on the 2008 examination that the marriage was going well.  On the most recent examination, the examiner reported essentially that there had been no change since the 2008 examination.  

Consideration has been given to stage ratings since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119. However, there appears to be no identifiable period of time since the effective date of service connection, during which the PTSD warranted a rating disability higher than 70 percent.

In sum, considering all applicable rating criteria, the Board finds that the level of impairment presented by the Veteran's service-connected PTSD warrants an initial 70 percent disability rating, and no higher.

Chronic Kidney Disease

Service connection for chronic kidney disease with microalbunimuria was granted, as a secondary to the service-connected diabetes mellitus, by rating action dated in February 2009, at which time an initial 60 percent disability rating was assigned effective as of March 24, 2008, the date of claim for an increased disability rating for the service-connected diabetes mellitus.

The chronic kidney disease with microalbunimuria has been rated 60 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7541which provides the rating criteria for renal involvement in diabetes mellitus and which directs that the disability be rated as renal dysfunction.  Under 38 C.F.R. § 4.115a, a 60 percent disability rating is warranted for renal dysfunction due when manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least 40 percent disabling (i.e., diastolic pressure predominantly 120 mm/Hg or more) under 38 C.F.R. § 4.104, Diagnostic Code 7101.

The next higher 80 percent disability rating for renal dysfunction is warranted if there is persistent edema and albuminuria with BUN 40 to 80 mg percent; or creatinine 4 to 8 mg percent; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction. 

A 100 percent disability rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg percent; or creatinine more than 8 mg percent; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id. 

A VA examination report dated in May 9, 2008, shows a diagnosis of secondary stage 2 chronic kidney disease with microalbuminuria.  BUN was 16 and creatinine was 1.3 mg percent.

A VA examination report dated in May 2011 shows that the Veteran reported his condition began in 2008 and had a stable course since onset.  There were no general systemic symptoms due to genitourinary disease.  Weight was 255 pounds reflecting a gain of 20 pounds compared to baseline.  There was no evidence of anorexia.   BUN was 22 and creatinine was 1.79 mg percent.  He remained on continuous medication in treatment of hypertension, and blood pressure readings were 141/78, 144/82 and 136/75.  The diagnosis was stage 3 chronic kidney disease with microalbuminuria.  

The examiner indicated the condition did have effects on your usual daily activities.  The Veteran noted that he tried to keep the diabetes and blood pressure under control due to concern that this might progress to dialysis.

Applying these criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 60 percent for the Veteran's chronic kidney disease since the initial grant of service connection.  His creatinine and BUN levels were checked on two occasions when examined for VA compensation purposes and resulted in findings significantly less than those required for the higher 80 percent disability rating.  Id. 

There also has been no evidence that the Veteran requires regular dialysis or that he suffers from generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction.  Indeed, the May 2011 VA examination report showed the Veteran had demonstrated a 20 pound weight gain and had no evidence of anorexia.  In short, there is no basis to assign a disability rating higher than 60 percent for the Veteran's chronic kidney disease since the initial grant of service connection. 

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119. However, there appears to be no identifiable period of time since the effective date of service connection, during which the chronic kidney disease warranted a rating disability higher than 60 percent.

In conclusion, the Board finds that the preponderance of the evidence is against an initial disability rating higher than 60 percent for the Veteran's chronic kidney disease with microalbuminuria.  Hence, the doctrine of reasonable doubt is not for application, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55, and the appeal is denied.

Diabetes Mellitus 

Service connection for diabetes mellitus was granted by rating action dated in March 2003, at which time an initial 20 percent disability rating was assigned, effective May 8, 2001, the effective date of the law in which diabetes mellitus was included among those disabilities found to have a positive association with exposure to herbicides.  The Veteran did not express disagreement with the assigned initial disability rating.  While a statement from the Veteran's spouse filed within one year of this decision includes a statement "He is now a diabetic!" the statement does not express disagreement with the assigned initial disability rating.  Additionally, while VA outpatient treatment records dated from December 2002 to January 2004 were added to the claims file in February 2004, the records reference that the Veteran's diabetes mellitus was in good control and do not represent new and material evidence as to an initial disability rating greater than the assigned 20 percent.  Thereafter, in March 2008, the Veteran submitted a claim for an increased disability rating for the service-connected diabetes mellitus.  

A rating action dated in February 2009 awarded an increased disability rating of 40 percent for the diabetes mellitus.  The Veteran expressed disagreement with the assigned disability rating and perfected a substantive appeal.  Thus, the February 2009 rating action is the proper rating action on appeal, with respect to the diabetes mellitus claim.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The 40 percent disability rating assigned in February 2009 initially included consideration of peripheral neuropathy of the hands.  However, in September 2011, the peripheral neuropathy of the upper right and left extremities were each rated separately as 20 percent disabling, and the 40 percent for diabetes mellitus was continued.  The issue of an increased disability rating for the peripheral neuropathy of the upper right and left extremities will be addressed separately below.

The Veteran's service-connected diabetes mellitus is rated as 40 percent disabling  under 38 C.F.R. § 4.119, Diagnostic Code 7913.  This diagnostic code provides that a 40 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Diabetes mellitus requiring insulin, restricted diet and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated warrants a 60 percent disability rating.  A 100 percent disability rating is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  In this case, as noted above, the issues an increased disability rating for chronic kidney disease and peripheral neuropathy of the upper and lower extremities are addressed separately herein.

VA outpatient treatment records dated from November 2007 to September 2008 show that the Veteran was taking insulin and oral medication for treatment of his diabetes.

A VA diabetes mellitus examination report dated in May 2008 shows that the Veteran continued to take insulin and oral medication for his diabetes.  He denied a history of hospitalization for the diabetes.  He did report episodes of hypoglycemic reactions or ketoacidosis monthly or less often.  He was restricted in his ability to perform strenuous activities.  There was no diabetic related peripheral vascular disease.  There were paresthesias and loss of sensation in the hands, as well as continued erectile dysfunction.  The examiner indicated that the diabetes severely impacted his ability to do chores, shop, exercise, travel and participate in sports and recreation.

A VA diabetes mellitus examination report dated in May 2011 shows that the Veteran reported being on two types of insulin (more than once daily) since his last VA examination.  There were no side effects to treatment.  He denied cardiac symptoms (other than hypertension) or symptoms of peripheral vascular disease (lower extremities), visual disorders, neurovascular disease, skin disorders, gastrointestinal disorders, and other diabetic complications.  He was instructed to follow a restricted diet and was restricted in performing strenuous activities.  He described episodes of hypoglycemic reactions or ketoacidosis that did not require hospitalization.  He would visit a diabetic care provider monthly or less often.  He reported erectile dysfunction without the ability to penetrate vaginally, as well as an absence of ejaculation.  Physical examination revealed no abnormalities of the eyes, skin, heart or lungs.  The bilateral lower extremities were normal in terms of temperature, color and pulse, and there were no ulcers.

Based upon the above evidence of record, the Veteran's diabetes is appropriately rated as 40 percent disabling.  While the evidence does show that the Veteran requires insulin, a restricted diet and activity, and that he has episodes of ketoacidosis or hypoglycemic reactions, such reactions did not require hospitalization, and his visits to a diabetic care provider were monthly or less often.  As the Veteran's disability does not result in one or two hospitalizations per year or twice a month visits to a diabetic care provider, the criteria for a disability rating higher than 40 percent have not been met.

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

In conclusion, the Board finds that the preponderance of the evidence is against a disability rating higher than 40 percent for diabetes mellitus.  Hence, the doctrine of reasonable doubt is not for application, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55, and the appeal is denied.


Right and Left Upper Extremity Peripheral Neuropathy 

In March 2008, the Veteran submitted a claim for an increased disability rating for the service-connected diabetes mellitus.  

The Veteran was granted separate 20 percent disability ratings for each of the right and left upper extremities, as a manifestation of the service-connected diabetes mellitus, by rating action dated in September 2011, effective as of May 27, 2011, the date it was factually ascertainable that an increase in disability had occurred.  The respective disabilities are each rated 20 percent disabling under the criteria set forth in Diagnostic Code 8599-8514, analogous to paralysis of the musculospiral (radial) nerve.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).

Under Diagnostic Code 8514, mild incomplete paralysis of the musculospiral nerve (radial nerve) of the either upper extremity, or moderate incomplete paralysis of the minor extremity warrants a 20 percent disability rating.  Moderate incomplete paralysis of the major extremity warrants a 30 percent disability rating.

Severe incomplete paralysis of the minor extremity warrants a 40 percent disability rating, and severe incomplete paralysis of the major extremity warrants a 50 percent disability rating.

Complete paralysis of the minor extremity warrants a 60 percent disability rating, and complete paralysis of the major extremity warrants a 70 percent disability rating.  Complete paralysis is with drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip.  (Total paralysis of the triceps occurs only as the greatest rarity).  38 C.F.R. 4.124a, Diagnostic Code 8514. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Treatment records from Community Neurological Services dated from March 2008 to September 2008 show treatment for meningioma.  Records show intermittent reports of weakness, tingling sensation, and numbness in the left hand.

A VA diabetes mellitus examination report dated in May 2008 shows that neurological examination of the extremities was within normal limits, though, the examiner did note that the Veteran was taking medication for peripheral neuropathy.  

A VA brain and spinal cord examination report dated in November 2010 shows that the Veteran was said to have residual left upper extremity weakness as a residual of neoplasm (meningioma) and its treatment.  Motor testing of the left upper extremity revealed strength of 4/5 throughout.  Biceps, triceps and brachioradialis reflexes were all 2+ and normal.  Sensation was normal to vibration, pain/pinprick, position sense and light touch with no dysesthesias.  Motor testing of the right upper extremity revealed strength of 5/5 throughout.  Biceps, triceps and brachioradialis reflexes were all 2+ and normal.  Sensation was normal to vibration, pain/pinprick, position sense and light touch with no dysesthesias.  The diagnosis was meningioma.  The examiner noted that the condition had effects including problems with lifting and carrying.

A VA diabetes mellitus examination report dated in May 2011 shows that the Veteran reported neuropathic symptoms including paresthesias in both hands. Testing showed left upper extremity biceps, triceps, and brachioradialis reflexes were 1+ (i.e., hypoactive).  Sensory function was normal.  Motor examination revealed left upper extremity strength of 4/5, throughout.  Motor examination revealed normal right upper extremity strength of 5/5, throughout.  The diagnosis was early bilateral upper extremity peripheral neuropathy with no objective pathology on examination.  The examiner indicated this was a complication of the diabetes.

In an addendum dated in September 2011, the VA examiner added that the Veteran had subjective tingling in both hands and a normal sensory examination.  The examiner acknowledged that deep tendon reflexes were diminished throughout and indicated this was as likely as not related to the peripheral neuropathy related to diabetes.  The examiner also noted that the Veteran was status post resection of a right frontal meningioma which might explain or contribute to the left upper extremity weakness, but that it would be mere speculation to state the cause of the left upper extremity weakness.

With respect to each upper extremity, the evidence does not show symptoms which would support a disability rating higher than 20 percent.  In May 2008 neurological examination of the extremities was within normal limits.  In November 2010, while there was residual left upper extremity weakness as a result of meningioma, motor testing of the upper extremities revealed strength of 4/5 to the left and 5/5 to the right; reflexes and sensation were normal.  In May 2011, there were slightly hypoactive reflexes to the left and normal reflexes to the right, with normal sensory function.  

The findings associated with the Veteran's right and left upper extremities most closely approximates no more than the currently assigned 20 percent disability rating for mild incomplete paralysis of each upper extremity.  While the symptoms to the left were slightly greater than the right, the finding do not support severe incomplete paralysis which would be required for a disability rating greater than 20 percent for a minor extremity.

However, the Board finds that as the Veteran filed his claim for an increased disability rating for the service-connected diabetes mellitus in March 2008, and as it has been determined that the peripheral neuropathy of the upper extremities is a secondary manifestation of the diabetes mellitus, and as there was evidence of such peripheral neuropathy of record dating back to the date of claim, the Board finds that the 20 percent disability rating for the peripheral neuropathy of each upper extremity is appropriately effective as of the date of the Veteran's claim for an increased disability rating for the diabetes mellitus.  See Fenderson, 12 Vet. App. at 119.

In conclusion, the Board finds that the evidence supports a 20 percent disability rating for peripheral neuropathy of each upper extremity, effective as of March 24, 2008.  The evidence is against a disability rating higher than 20 percent for peripheral neuropathy of each respective upper extremity.  

Right and Left Lower Extremity Peripheral Neuropathy 

The Veteran was granted separate 10 percent disability ratings for each of the right and left lower extremities by rating action dated in September 2011, effective as of May 27, 2011, the date it was factually ascertainable that an increase in disability had occurred.  The respective disabilities are each rated 10 percent disabling under the criteria set forth in Diagnostic Code 8699-8620, analogous to paralysis of the sciatic nerve.

Under Diagnostic Code 8620, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for neuritis (the same ratings could be provided for incomplete paralysis under Diagnostic Code 8520) which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent disability rating is warranted for severe incomplete paralysis with marked muscle atrophy.  The maximum 80 percent disability rating is warranted when there is complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. 4.124a, Diagnostic Code 8620.

Treatment records from Community Neurological Services dated in March 2008, show that neurological examination in conjunction for treatment of a meningioma revealed power was about 4/5 in the bilateral lower extremities.  Tone was normal and muscle bulk was intact.  Deep tendon reflexes were 1+ bilaterally.  Plantar was mute bilaterally.  There was no diagnosis rendered specific to the lower extremities.

A VA brain and spinal cord examination report dated in November 2010 shows that neurological evaluation revealed reflexes were 2+ and normal throughout.  Sensation was normal to vibration, pain/pinprick, position sense and light touch with no dysesthesias, and motor testing revealed strength of 5/5 throughout.

A VA diabetes mellitus examination report dated in May 2011 shows that the Veteran reported neuropathic symptoms including paresthesias in both feet.  Physical examination revealed right and left lower extremity knee jerk was 1+ (i.e., hypoactive), and ankle jerk was absent.  Sensory function revealed decreased vibration involving both feet, but sensation to pain/pin prick, position sense, and light touch were all normal.  Motor examination of both lower extremities showed active movement against full resistance throughout the left lower extremity with no evidence of muscle atrophy or abnormal muscle tone.  The diagnosis was bilateral lower extremity peripheral neuropathy as a complication of the diabetes mellitus.

With respect to each lower extremity, the preponderance of the evidence of record shows that the Veteran has exhibited diminished reflexes throughout the course of this appeal, and on the most recent VA examination, he exhibited absent ankle reflexes.  As such, the objective neurological symptoms support a disability rating analogous to moderate incomplete paralysis of the sciatic nerve such that an initial 20 percent disability rating for each lower extremity is warranted.

However, the Board finds that the criteria for an even higher disability rating under Diagnostic Code 8620 are not warranted.  In March 2008, neurological examination of the lower extremities showed power was about 4/5 with normal tone and muscle bulk.  In November 2010, motor testing of the lower extremities revealed strength of 5/5, bilaterally.  There has been no atrophy of the lower extremities.  The Board finds that the neurological disability of the right and left lower extremities most closely approximates no more than a 20 percent disability rating for moderate incomplete paralysis of the sciatic nerve.  There is no objective evidence of record to suggest that the Veteran's peripheral neuropathy of each lower extremity manifests a moderately-severe or greater disability.

As discussed below, the Board finds that the Veteran filed his claim for an increased disability rating for the service-connected diabetes mellitus in March 2008.  As it has been determined that the peripheral neuropathy of the lower extremities is a secondary manifestation of the diabetes mellitus, and as there was evidence of such peripheral neuropathy of record dating back to the date of claim, the 20 percent disability rating for the peripheral neuropathy of each lower extremity is appropriately effective as of the date of the Veteran's claim for an increased disability rating for diabetes mellitus.  See Fenderson, 12 Vet. App. at 119.

In conclusion, the Board finds that the evidence supports a 20 percent disability rating for peripheral neuropathy of each lower extremity, effective as of March 24, 2008.  The evidence is against a disability rating higher than 20 percent for peripheral neuropathy of each respective lower extremity.  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's lower back disability, PTSD, chronic kidney disease, diabetes mellitus, and upper and lower peripheral neuropathy do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The symptoms of the Veteran's lower back disability, PTSD, chronic kidney disease, diabetes mellitus, and upper and lower peripheral neuropathy are contemplated by the applicable diagnostic criteria.    In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration. 

Effective Dates

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The laws and regulations pertaining to the effective date for an increase have been interpreted as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

In addition, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or the Veteran's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

Earlier Effective Date for Upper Extremity Peripheral Neuropathy 

In March 2008, the Veteran submitted a claim for an increased disability rating for the service-connected diabetes mellitus.  The Veteran was granted separate 20 percent disability ratings for each of the right and left upper extremities by rating action dated in September 2011, effective as of May 27, 2011.

As a result of this decision, the separate 20 percent disability ratings for each of the right and left upper extremities have been made effective the date of the claim for an increased disability rating for the diabetes mellitus, March 24, 2008.  The Board will consider whether an effective date earlier than March 24, 2008, is warranted.

As noted above, service connection for diabetes mellitus was granted by rating action dated in March 2003, at which time an initial 20 percent disability rating was assigned, effective May 8, 2001, (the effective date of the law in which diabetes mellitus was included among those disabilities found to have a positive association with exposure to herbicides).  The Veteran did not express disagreement with the assigned initial disability rating.  While a lay statement from the Veteran's spouse filed within one year of this decision includes a statement "He is now a diabetic!"; this statement does not indicate the Veteran's disagreement with the assigned initial disability rating.

Additionally, while VA and private outpatient treatment records dated from December 2002 to January 2004 were added to the claims file in February 2004, the records reference that the Veteran's diabetes mellitus was in good control and did not represent new and material evidence as to an increased disability rating, nor that he wished to file an informal claim for a higher disability rating.  Cf. Bond.  

Accordingly, the March 2003 decision became final.  38 U.S.C.A. § 7105(c).  Thereafter, in March 2008, the Veteran submitted a claim for an increased disability rating for the service-connected diabetes mellitus.  The earlier VA treatment records could not be deemed claims for increase because they do not report any increase in disability.

The evidence of record prior to March 2008 does not reflect that the Veteran had manifested peripheral neuropathy of the upper extremities to a compensable degree.  In this regard, there was no medical evidence of record dated within one year prior to March 2008 that the Veteran had developed peripheral neuropathy of the upper extremities that was manifested by at least mild incomplete paralysis of the respective nerve.  In other words, entitlement to a compensable disability reported was not factually ascertainable during the one year period prior to March 24, 2008.  Thus, the date of the Veteran's claim for an increased disability rating for the service-connected diabetes mellitus is the earliest possible effective date for the assignment of a compensable separate disability rating for the peripheral neuropathy of the upper extremities.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable, and the claim for an effective date earlier than March 24, 2008, for the grant of separate 20 percent disability ratings for the right and left upper extremities must be denied.  See 38 U.S.C.A. § 5107(b). 

Earlier Effective Date for Lower Extremity Peripheral Neuropathy 

In March 2008, the Veteran submitted a claim for an increased disability rating for the service-connected diabetes mellitus.  The Veteran was granted separate 10 percent disability ratings for each of the right and left lower extremities by rating action dated in September 2011, effective as of May 27, 2011, the date it was factually ascertainable that an increase in disability had occurred.

As a result of this decision, the separate 20 percent disability ratings for each of the right and left lower extremities have been made effective the date of the claim for an increased disability rating for the diabetes mellitus, March 24, 2008.  The Board will consider whether an effective date earlier than March 24, 2008, is warranted.

As noted above, service connection for diabetes mellitus was granted by rating action dated in March 2003, at which time an initial 20 percent disability rating was assigned, effective May 8, 2001.  The Veteran did not express disagreement with the assigned initial disability rating.  The statement from the Veteran's spouse did not express disagreement with the initial disability rating.

However, a VA examination report dated in March 2004 shows that the Veteran's reflexes in the lower extremities were somewhat diminished.  As noted above, the Veteran's peripheral neuropathy of the lower extremities has been associated with the service-connected diabetes mellitus.  There is no question that this March 2004 VA examination report was not a notice of disagreement with respect to the March 2003 rating action; nonetheless, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2011) requires any subsequent decision to relate back to the original claim.  Id. at 251-52.  See also Bond v. Shinseki, 659 F.3d 1362  (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

The newly submitted evidence pertained to the severity of the service-connected diabetes mellitus inasmuch as it revealed that the Veteran had manifested peripheral neuropathy of the lower extremities.  Thus, as the additional evidence showed that a separate disability rating for the peripheral neuropathy of the lower extremities may have been warranted, the evidence was new and material and the March 2003 decision, thereby, did not become final.  Bond, 659 F.3d at 1362; 38 C.F.R. § 3.156.

VA and private outpatient treatment records dated from December 2002 to January 2004 were added to the claims file in February 2004.  The March 2004 VA examination shows that the Veteran had manifested peripheral neuropathy of the lower extremities inasmuch as the evidence showed that reflexes were somewhat decreased.  As such, the evidence reflects that entitlement to separate 20 percent disability ratings for right and left lower peripheral neuropathy was factually ascertainable as early as March 2004.

In light of the foregoing, the Board finds that an effective date of March 8, 2004, for the grant of separate 20 percent disability ratings for each of the right and left lower extremities is warranted. 

Earlier Effective Date for Diabetes Mellitus

Service connection for diabetes mellitus was granted by rating action dated in March 2003, at which time an initial 20 percent disability rating was assigned, effective May 8, 2001, the effective date of the law in which diabetes mellitus was included among those disabilities found to have a positive association with exposure to herbicides.  As explained above, the Veteran did not express disagreement with the assigned initial disability rating.  Thereafter, in March 2008, the Veteran submitted a claim for an increased disability rating for the service-connected diabetes mellitus.  The February 2009 rating decision awarded an increased disability rating of 40 percent for the diabetes mellitus, effective March 24, 2008, the date of his claim for an increased disability rating.

VA outpatient treatment records dated from November 2007 to September 2008 show that the Veteran was taking insulin and oral medication for treatment of his diabetes.  In January 2008, his diabetes mellitus was said to seem to be controlled.  In February 2008, the Veteran was noted to be agreeable to altering his diet.  He could not exercise because of a back disability; however, it was not shown that he could not exercise because of his diabetes mellitus.  In March 2008, the diabetes mellitus was said to be uncontrolled.  

The May 2008 VA examination report shows that the Veteran would take insulin and oral medication for diabetes.  He denied a history of hospitalization for diabetes, but reported episodes of hypoglycemic reactions and restrictions in performing strenuous activities.  

The earliest effective date in a claim for increase can be up to one year prior to March 24, 2008, if it is factually ascertainable that an increase in the service-connected disability was shown during that time period.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010) (holding that the provisions of 38 U.S.C.A. §§ 5110(b)(2) and its implementing regulation require that an increase in the Veteran's service-connected disability must have occurred during the one year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date). 

The Board has thoroughly reviewed the evidence dated within one year prior to the March 2008 claim for increase.  The evidence does not establish a basis to award a 40 percent rating for diabetes mellitus during that period as there is no evidence of the need for regulation of activities due to the diabetes mellitus.  While there was evidence of insulin use and of restricted diet within the year prior to the date of his claim for an increase, the only mention of activity is a notation that the Veteran could not exercise because of a back disability, and not because of diabetes mellitus.  As such, he did not meet the criteria for a 40 percent disability rating prior to the date of his March 2008 claim.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is not applicable, and the claim for an effective date earlier than March 24, 2008, for the grant of a 40 percent disability rating for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5107(b). 


Earlier Effective Date for a TDIU

On June 6, 2008, the RO received the Veteran's formal claim of entitlement to a TDIU.  In an accompanying statement, he reported that in 1999, he had taken an early retirement due to the effects of PTSD.  The Veteran has been awarded a TDIU effective March 24, 2008, 

The Court has held that the question of entitlement to TDIU, is an element of all initial ratings and claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The question of entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case the Veteran has had pending appeals with regard to initial ratings since May 8, 2002; service connection for PTSD became effective September 26, 2003; and the Veteran initially met the percentage requirements for TDIU on that date. 

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000). 

The evidence establishes that on VA examination in October 2002 and March 2004, the Veteran indicated that he had been retired.  On VA examination in September 2004, he stated that after 30 year of working for the same company, he had retired because of symptoms associated with PTSD, to include memory failure.

A Social Security Administration disability compensation benefits determination dated in March 2005 shows that the medical evidence had shown that the Veteran had become disabled due to lower back disability and diabetes mellitus as of January 1, 2004.

The evidence is at least in relative equipoise on the question of whether the Veteran was unemployable as of September 26, 2003, due to service-connected disabilities.  Resolving reasonable doubt in the Veteran's favor, service-connected disabilities rendered the Veteran unemployable as of September 26, 2003.  

PTSD was not service connected prior to September 26, 2003.  Although the Social Security Administration warded disability benefits largely on the basis of the service connected back disability, entitlement was not found to arise until January 2004.  This is consistent with the Veteran's report in a January 2005 questionnaire that while he had been somewhat limited since a back operation in 1975, the pain became so severe in 2004, that he could barely move.  

Hence, the evidence does not show that the back disability in combination with the other then service connected disabilities caused unemployability prior to September 26, 2003.  All of the evidence is to the effect that the Veteran's unemployability prior to September 26, 2003 was due to PTSD.  

A TDIU could not be awarded prior to that date, because the PTSD was not service connected.  See Ross v. Peake, 21 Vet. App. 528, 533-4 (2008) (holding that effective date for the grant of TDIU could not have been earlier than the claims for secondary service connection for a disability that served as the basis for the grant of TDIU).


Earlier Effective Date for Dependents' Educational Assistance

The Veteran was granted basic eligibility for these benefits effective from March 24, 2008, based upon the combined TDIU rating effective the same date.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2011). 

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113. 

The Veteran has had a total disability rating since September 26, 2003.  The RO has recognized that the disability was permanent as of the date of the total rating.  Resolving reasonable doubt in the Veteran's favor, an effective date of September 26, 2003 is warranted for the grant of entitlement to Chapter 35 benefits.  Before September 26, 2003, the Veteran did not have a total disability rating and was not eligible for Dependents' Educational Assistance benefits pursuant to 38 U.S.C. Chapter 35. 




							(CONTINUED ON NEXT PAGE)
ORDER

An initial 40 percent disability rating for lower back disability from May 8, 2002, to May 26, 2011, is granted.

A disability rating greater than 40 percent for lower back disability, from May 27, 2011, is denied.

An initial 70 percent disability rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial disability rating greater than 60 percent for chronic kidney disease with microalbuminuria is denied.

A disability rating greater than 40 percent for diabetes mellitus is denied.

An initial 20 percent disability rating for right upper extremity peripheral neuropathy, from March 24, 2008, to May 26, 2011, is granted.
 
 A disability rating greater than 20 percent for right upper extremity peripheral neuropathy, from May 27, 2011, is denied.  

An initial 20 percent disability rating for left upper extremity peripheral neuropathy, from March 24, 2008, to May 26, 2011, is granted.

A disability rating greater than 20 percent for left upper extremity peripheral neuropathy, from May 27, 2011, is denied.

An initial 20 percent disability rating for right lower extremity peripheral neuropathy is granted.

An initial 20 percent disability rating for left lower extremity peripheral neuropathy is granted.

A disability rating greater than 10 percent for left lower extremity peripheral neuropathy, from May 27, 2011, is denied.

An effective date earlier than March 24, 2008, for the award of a 20 percent disability rating for right upper extremity peripheral neuropathy is denied.

An effective date earlier than March 24, 2008, for the award of a 20 percent disability rating for left upper extremity peripheral neuropathy is denied.

An effective date of March 8, 2004, for the award of a 20 percent disability rating for right lower extremity peripheral neuropathy is granted.

An effective date of March 8, 2004, for the award of a 20 percent disability rating for left lower extremity peripheral neuropathy is granted.

An effective date earlier than March 24, 2008, for the award of a 40 percent disability rating for diabetes mellitus is denied.

An effective date of September 26, 2003, for entitlement to a TDIU is granted.

An effective date of September 26, 2003, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 is granted.


REMAND

Brain Tumor

With regard to the issue of service connection for a brain tumor, in its February 2010 Remand; the Board directed that the Veteran be scheduled for a VA examination so as to determine the etiology of his current brain tumor.  The examiner was asked to opine as to whether it was at least as likely as not that the brain tumor was related to the Veteran's in-service herbicide exposure or any other disease or injury in service.  

In November 2010, the Veteran underwent a VA brain and spinal cord examination during which a diagnosis of meningioma was provided.  The examiner explained that meningioma was not one of the conditions that had been associated with agent orange exposure, and there was no evidence of a brain tumor or symptoms of a brain tumor in the service treatment records, therefore, it was at less likely than not that the current brain tumor was related to his in-service herbicide exposure or any other disease or injury in service.  However, the examiner did not provide a rationale for this opinion.  A medical opinion is inadequate unless supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Skin Disability

The Veteran's service treatment records reveal that he was treated for a rash which was diagnosed as pitytiasis rosea during active service in July 1968.  Following service, a lay statement from the Veteran's spouse dated in August 2003 reveals that the Veteran was said to have a rash that started flaring up in Vietnam, and still flared up to that day.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The lay reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83. 

The evidence of record includes evidence of treatment for a rash in service, and competent lay evidence of a rash in service and of continued signs and symptoms of a rash since service.  The Veteran has not been provided a VA skin examination and it is unclear whether the Veteran's has a current skin disability that is manifested as a result of service.  VA's duty to obtain examinations as to the etiology of any skin disability is triggered.  See McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file and any relevant records located in Virtual VA to the VA examiner who examined the Veteran in November 2010 for an opinion, as to whether it is at least as likely as not that the Veteran's brain tumor was the result of a disease or injury in his period of active service, to include exposure to Agent Orange or other herbicides.

The examiner must provide a rationale for the opinion provided.  

The examiner must acknowledge the reports of the Veteran and his spouse as to the onset, nature, and continuity of symptomatology.  If the examiner rejects such reports, the examiner must provide a reason for doing so. 

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment in the clinical records cannot, standing alone, be a sufficient reason for providing a negative opinion. 

If the same VA examiner is unavailable, another qualified examiner shall provide the requested opinion.  The Veteran should be afforded any additional examination that is recommended.

2.  Schedule the Veteran for a VA skin disorders examination to determine whether any current skin disability (manifested by rash) is related to active service, to include exposure to Agent Orange. 

The claim file, to include a copy of this Remand, must be made available for review of the Veteran's pertinent medical and other history.  The examination report or an addendum must state whether this review was accomplished.  The examination should include any diagnostic testing or evaluation deemed necessary.

Based on a comprehensive review of the claims file, the examiner is asked to state whether it is at least as likely as not that the Veteran has a current skin disability that is etiologically related to his active service, to include the July 1968 diagnosis of pitytiasis rosea and in-service exposure to Agent Orange.

In doing so, the examiner must acknowledge the competent reports of the Veteran and his spouse as to the onset and continuity of symptomatology.  If the examiner rejects such reports, the examiner must provide a reason for doing so. 

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for a skin disability in the clinical records cannot, standing alone, be a sufficient reason for providing a negative opinion. 

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

4.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


